United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-4037
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Robert Wade,                            * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 4, 2005
                                Filed: April 8, 2005
                                 ___________

Before SMITH, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Robert Wade appeals the district court’s1 denial of his 18 U.S.C. § 3582(c)(2)
motion. As the court correctly concluded, Wade’s sentence is not affected by
Amendment 591 to the Sentencing Guidelines. We therefore affirm the judgment of
the district court. See 8th Cir. R. 47B. Wade’s appellate motion is denied as moot.

                         ______________________________


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.